United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 21-3067                                                September Term, 2021
                                                                   1:21-cr-00433-BAH-1
                                                      Filed On: December 20, 2021
United States of America,

             Appellee

      v.

Gary James Harmon,

             Appellant


            ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA


      BEFORE:       Rogers, Pillard, and Walker, Circuit Judges


                                    JUDGMENT

        This appeal was considered on the record from the United States District Court
for the District of Columbia and on the memoranda of law and fact filed by the parties.
The court has determined that the issues presented occasion no need for an opinion.
See D.C. Cir. Rule 36. Upon consideration of the foregoing and the motion for leave to
exceed the word limit, it is

      ORDERED that the motion to exceed the word limit be dismissed as moot. It is

       FURTHER ORDERED AND ADJUDGED that the district court’s pretrial
detention order entered on September 27, 2021, be affirmed. Appellant contends that
the district court applied the wrong legal standard in detaining him, but the record
shows that the district court did not apply a presumption of detention in contravention of
the Bail Reform Act and that it held the government to its burden of proof. See United
States v. Vasquez-Benitez, 919 F.3d 546, 551 (D.C. Cir. 2019). Appellant also
contends his detention was the result of a violation of his privilege against self-
incrimination. Instead, the record reflects that the court expressly stated that it would
make its detention determination based on a consideration of the Bail Reform Act
factors and then discussed the facts of this case in making an individualized
assessment of flight risk as required by the Bail Reform Act. See 18 U.S.C. § 3142(g).
                 United States Court of Appeals
                             FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                      ____________
No. 21-3067                                                 September Term, 2021


        The district court did not clearly err in finding that no condition or combination of
conditions of release would reasonably assure his appearance. See 18 U.S.C.
§ 3142(e)(1); Vasquez-Benitez, 919 F.3d at 551. The government proffered
circumstantial evidence regarding Harmon’s conduct, and Harmon cites no authority
that direct evidence is required. Cf. United States v. Gates, 807 F.2d 1075,1080 (D.C.
Cir. 1986) (“As a general rule, circumstantial evidence is as pertinent as direct evidence
to the establishment of guilt or innocence in a criminal case.”). Harmon has not shown
that the district court’s assessment of the evidence was clearly erroneous. See United
States v. Brockenborrugh, 575 F.3d 726, 741 (D.C. Cir. 2009) (“Where there are two
permissible views of the evidence, the factfinder’s choice between them cannot be
clearly erroneous.” (quoting Anderson v. Bessemer City, 470 U.S. 564, 574 (1985))).
The district court also considered conditions of release but determined they did not
reasonably assure appellant’s appearance. Furthermore, insofar as appellant asserts
that the district court was required to address the fact that he did not flee and to make
specific findings regarding each possible release condition, the district court complied
with 18 U.S.C. § 3142(g) in making its determination of flight risk, and the district court
was not required to make further specific findings on the record with respect to the likely
effectiveness of other potential release conditions. See United States v. Quaglin, 851
F. App’x 218, 219 (D.C. Cir. 2021) (per curiam).

        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk
is directed to withhold issuance of the mandate herein until seven days after the
resolution of any timely petition for rehearing or petition for rehearing en banc. See
Red. R. App. P. 41(b); D.C. Cir. Rule 41.


                                        Per Curiam


                                                  FOR THE COURT:
                                                  Mark J. Langer, Clerk

                                           BY:    /s/
                                                  Daniel J. Reidy
                                                  Deputy Clerk




                                           Page 2